                          Case 5:19-cr-00244-UA Document 1 Filed 07/02/19 Page 1 of 2 Page ID #:1

    United States District Court                                      CVB Location Code


         Violation Notice                                           CC72

Violation Number                    Officer Name                          Officer No.

FBDV00FW                            ST. JOHN                              2235




                                                                                                               FBDV00FW
YOU ARE CHARGED WITH THE FOLLOWING VIOLATION
Date and Time of Offense                     Offense

03/06/2019                 14:08             FED         21USC         844A

Place of Offense

FOREST ROAD 1N33

Offense Description: Factual Basis for Charge                                                      HAZMAT

POSSESSION OF A CONTROLLED SUBSTANCE (MARIJUANA)




DEFENDANT INFORMATION                                Phone:

Last Name                                                    First Name                                    M.I.
PROCTOR                                                      ANDREA                                        J




Tag No.                              State        Year      Make/Model       PASS          Color

NONE                                 CA           2002      CHEV                          TAN
A      X IF BOX A IS CHECKED, YOU B                            IF BOX B IS CHECKED, YOU MUST
           MUST APPEAR IN COURT.                               PAY AMOUNT INDICATED BELOW
                                                               OR APPEAR IN COURT.
            SEE INSTRUCTIONS (opposite).
                                                               SEE INSTRUCTIONS (opposite).


                                                                                         Forfeiture Amount
                                                         $30.00                          Processing Fee

                     PAY THIS AMOUNT                                               Total Collateral

                                YOUR COURT DATE
      (If no court appearance date is shown, you will be notified of your appearance date by mail.)
Court Address                                                                 Date (mm/dd/yyyy)

To Be Notified.
                                                                                  Time (hh:mm)



My signature signifies that I have received a copy of this violation notice. It is not an admission of guilt. I
promise to appear for the hearing at the time and place instructed or pay the total collateral due.

X Defendant

    Previous edition is obsolete              Original - CVB Copy                       FS-5300-4 (7/05)
                       Case 5:19-cr-00244-UA Document 1 Filed 07/02/19 Page 2 of 2 Page ID #:2

FBDV00FW
                            STATEMENT OF PROBABLE CAUSE
                          (For issuance of an arrest warrant or summons)

I state that on            March 6, 2019            while exercising my duties as a law
officer in the                        Central                      District of               CA



   Pursuant to 16USC 551:

   while patrolling Forest Service Road 1N33 within the SAN BERNARDINO NATIONAL FOREST I
   observed a tan chevrolet sedan with no license plates sitting stationary on the side of the road. Lytle
   Creek road area is known to be frequented by persons with drugs and warrants. It was raining when I
   approached the vehicle, making contact to check status and possibly investigate a person using NFS
   lands for residential purposes. Upon approaching the driver's window I observed a female holding a
   glass meth pipe. I knocked on the window and made contact with her and a male passenger. Both
   occupants admitted to having been smoking meth. The female also admitted to having some
   marijuana in the vehicle. I asked the occupants to surrender all of the prohibited substances. The
   male subject took out crystal meth from his pocket, the female had two glass meth pipes in the
   driver's door and also produced a bag of marijuana. I issued the violation notices to the subjects for
   the controlled substance violations. I advised the occupants I wasn't charging them for the
   paraphernalia. The female, later identified as Andrea PROCTOR then became agitated and said
   she'd rather just be charged with the paraphernalia. I provided copies of their violation notices and
   cleared the scene. No further.




   The foregoing statement is based upon:
                                  MY PERSONAL INVESTIGATION

   I declare under penalty of perjury that the information which I have set forth above and
   on the face of this violation notice is true and correct to the best of my knowledge.



   Executed                    March 6, 2019
                              Date (mm/dd/yyyy)                  Officer's Signature


       Probable cause has been stated for the issuance of a




Executed on:
                             Date (mm/dd/yyyy)                   U.S. Magistrate Judge

HAZMAT = Hazardous material involved in incident; PASS = 9 or more passenger vehicle;
CDL = Commercial drivers license;   CMV = Commercial vehicle involved in incident
